IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-40559
                           Summary Calendar



RICKY JAMES DAVIS,

                                           Plaintiff-Appellant,

versus

RAYMOND BYRD, Major, Michael Unit,

                                           Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CV-483
                         - - - - - - - - - -
                          December 24, 1997
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ricky James Davis, Texas inmate # 519327, appeals judgment

for the defendant following a bench trial in his civil rights

suit pursuant to 42 U.S.C. § 1983.    He argues that the evidence

showed that he was the victim of excessive force during a prison

lock-down.     We have reviewed the record and the parties’ briefs

and AFFIRM for the reasons set forth by the magistrate judge.

Davis v. Byrd, No. 6:95-CV-483 (E.D. Tex. June 3, 1996).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 96-40559
                                 -2-

     Davis also argues that the trial court improperly limited

the number of witnesses which he would be permitted to call at

trial.    Inasmuch as the purported testimony of the uncalled

witnesses was cumulative, the magistrate judge did not abuse his

discretion in limiting Davis's witnesses.    See Gibbs v. King, 779
F.2d 1040, 1047 (5th Cir. 1986).    Davis also challenges the trial

court's refusal to appoint an expert to examine the use-of-force

video tape.    Davis was not entitled to the appointment of an

expert.    See Pedraza v. Jones, 71 F.3d 1996-97 n.5 (5th Cir.

1995).    Last, Davis's contention that he was barred from calling

his only witness is not supported by the record.

     AFFIRMED.